PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE BOARD OF PATENT APPEALS 
AND INTERFERENCES


Application Number: 15224312
Filing Date: 7/29/16
Appellant(s): Allen, Nicholas



__________________
Jacques A. Loock
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 2/14/22.
The present application is being examined under the pre-AIA  first to invent provisions.
http://www.uspto.gov/patents/law/notices/101_crm_20100127.pdf).

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 5/12/21 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claim(s) 21-27 & 33-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shi, U.S. Pub. No. 2012/0278692 A1 in view of Schrock, U.S. Pat. No. 9,063,638 B1, and further in view of Krivorot, U.S. Pub. No. 2014/0201527 A1, and further in view of Halliday, U.S. Pub. No. 2015/0058957 A1.Filing Date: July 29, 2016Title: EPHEMERAL GALLERY OF EPHEMERAL MESSAGES
Claim(s) 28 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Shi, U.S. Pub. No. 2012/0278692 A1 in view of Schrock, U.S. Pat. No. 9,063,638 B1, and Krivorot, U.S. Pub. No. 2014/0201527 A1, and Halliday, U.S. Pub. No. 2015/0058957 A1, and further in view of Anderson, U.S. Pub. No. 2005/0198128 A1.Filing Date: July 29, 2016Title: EPHEMERAL GALLERY OF EPHEMERAL MESSAGES
Claim(s) 29 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Shi, U.S. Pub. No. 2012/0278692 A1 in view of Schrock, U.S. Pat. No. 9,063,638 B1 and Krivorot, U.S. Pub. No. 2014/0201527 A1, and Halliday, U.S. Pub. No. 2015/0058957 A1, and further in view of Takakura, U.S. Pub. No. 2011/0106882 A1.

(2) Response to Argument
Argument 1
Appellant argues on page 13-15 of the Argument (claim(s) 21, 33 & 40), 
“Claims 21, 33 & 40 are comply with the written description requirement under 35 U.S.C. 112(a), first paragraph for being based on a disclosure (paragraph 31 & 32), responsive to the posting of an ephemeral message to the claimed gallery “automatically assigning to the ephemeral message a respective message availability parameter that expires a default length of time subsequent to the posting of the ephemeral message to the gallery”.

Examiner’s response to Argument 1:
Applicant’s argument(s) regarding to the rejection of claim(s) 21, 33 & 40 under 35 U.S.C §112, first paragraph have been fully considered and they are persuasive. The 35 U.S.C §112 first paragraph rejection has been withdrawn due to the Specification and the Applicant’s argument(s) filed on 2/14/22.

Argument 2
Appellant argues on page 18-19 of the Argument (claim(s) 21, 33 & 40), 
“There is no user need or utility to search or even sequentially view the graphics of Shi, which are typically meaningless without being displayed together with the corresponding indexed portion of the video broadcast about which it provides information. Applicant is unaware of any application that provides for searching and viewing Timed Graphics for video content separately from the video content itself”.

Examiner’s response to Argument 2:
The Examiner maintains the claim rejection because it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shi in view of Schrock so that the system would be able to sequentially display the images until completed.  One would be motivated to do so to providing videos over a network in a thumbnail images to improve the technique of provide information in a manner that is useful and attracts attention of users (see Schrock, col 1, lines 20-25).

In addition, mere attorney arguments and conclusory statements that are unsupported by factual evidence are entitled to little probative value. In re Geisler, 116 F.3d 1465, 1470 (Fed. Cir. 1997); In re De Blauwe, 736 F.2d 699, 705 (Fed. Cir. 1984).  Attorney argument is not evidence. In re Pearson, 494 F.2d 1399, 1405 (CCPA 1974). Nor can such argument take the place of evidence lacking in the record. Meitznerv. Mindick, 549 F.2d 775, 782 (CCPA 1977).

Appellant’s viewing and browsing the graphics for a video stream has no apparent utility argument is unsubstantiated by persuasive evidence on this record. Such lawyer argument and conclusory statements that are unsupported by factual evidence are entitled to little probative value. In re Geisler, 116 F.3d 1465, 1470 (Fed. Cir. 1997). See also Enzo Biochem, Inc. v. Gen-Probe, Inc., 424 F.3d 1276, 1284 (Fed. Cir. 2005) (“Attorney argument is no substitute for evidence.”). 

Nor do we find availing Appellants' argument there is no need being displayed together with corresponding indexed portion of the video broadcast. Id. Appellants fail to substantiate this assertion with persuasive evidence, for such attorney argument-without supporting evidence-has little probative value. See In re Geisler, 116 F.3d 1465, 1470 (Fed. Cir. 1997).

Nor has Appellant shown, apart from mere attorney argument, that combining Shi and Schrock would somehow render Shi' process unsatisfactory for its intended purpose. It is well settled that mere lawyer argument and conclusory
statements, which are unsupported by factual evidence, are entitled to little probative value.  In re Geisler, 116 F.3d 1465, 1470 (Fed. Cir. 1997).

	
Argument 3
Appellant argues on page 19-20 of the Argument (claims 21, 33 & 40),
“There is no identifiable benefit to managing expiry of the timed graphics of Shi (to which automated expiry at predetermined duration is to be applied) on an individual basis. To the contrary, it is submitted that modifying Shi by Halliday in the proposed manner would render Shi unsuitable for its intended purpose. In addition, Any set of timed graphics which is as a necessary result incomplete is wholly unsuitable for use
as display in support of the associated video stream ”.

Examiner’s response to Argument 3:
The Examiner maintains the claim rejection because it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shi in view of Halliday so that the system would be able to keep pictures for a predetermined time. One would be motivated to do
so to allow posts for a limited period of tine {see Halliday, page 5, paragraph 83).

In addition, mere attorney arguments and conclusory statements that are unsupported by factual evidence are entitled to little probative value. In re Geisler, 116 F.3d 1465, 1470 (Fed. Cir. 1997); In re De Blauwe, 736 F.2d 699, 705 (Fed. Cir. 1984).  Attorney argument is not evidence. In re Pearson, 494 F.2d 1399, 1405 (CCPA 1974). Nor can such argument take the place of evidence lacking in the record. Meitznerv. Mindick, 549 F.2d 775, 782 (CCPA 1977).

Appellant’s managing expiry of the timed graphics of Shi has no identifiable benefit argument is unsubstantiated by persuasive evidence on this record. Such lawyer argument and conclusory statements that are unsupported by factual evidence are entitled to little probative value. In re Geisler, 116 F.3d 1465, 1470 (Fed. Cir. 1997). See also Enzo Biochem, Inc. v. Gen-Probe, Inc., 424 F.3d 1276, 1284 (Fed. Cir. 2005) (“Attorney argument is no substitute for evidence.”). 

Nor do we find availing Appellants' argument setting timed graphics which result incomplete is wholly unsuitable for use as display in support of the associated video stream. Id. Appellants fail to substantiate this assertion with persuasive evidence, for such attorney argument-without supporting evidence-has little probative value. See In re Geisler, 116 F.3d 1465, 1470 (Fed. Cir. 1997).

Nor has Appellant shown, apart from mere attorney argument, that combining Shi and Halliday would somehow render Shi' process unsatisfactory for its intended purpose. It is well settled that mere lawyer argument and conclusory statements, which are unsupported by factual evidence, are entitled to little probative value.  In re Geisler, 116 F.3d 1465, 1470 (Fed. Cir. 1997).

Argument 4
Appellant argues on page 21-22 of the Argument (claims 21, 33 & 40),
“Because Halliday does not disclose message galleries consistent with the claims, it accordingly cannot and does not disclose or suggest the automatic assignment of availability parameters to messages responsive to their posting to an ephemeral gallery”.

Examiner’s response to Argument 4:
The appellant also claimed the process of automatically assign a default time to the post.  In addition, according to the Specification (paragraph 2 & 34; i.e., [0002] Messages ( e.g., text, photo or video) delivered over computer netv•.1orks are well known; [0034] Figure 7 illustrates a data structure for an ephemeral message gallery. A first column 700 may have a list of messages).
As describe in Halliday (page 3, paragraph 53-54; page 5, paragraph 85-91; page 7, paragraph 152), Halliday discloses the method of triggering the predetermined time limit to expire for a default time.   Moreover, Halliday does teach the claim limitation “responsive to the posting the ephemeral message to the gallery, automatically assigning to the ephemeral message a respective message availability parameter that expires a default length of time subsequent to the posting of the ephemeral message to the gallery” (Halliday, page 3, paragraph 53-54; page 5, paragraph 85-91; page 7, paragraph 152; i.e., [0054] when a post is received in the system, the post (gallery of images) begins with a predetermined of time limit to expiration such as XX hours for the default initial post duration (equivalent to automatically assign a default length of time); [0152] In FIG. 1, each post presented via the streamer may include a post header, one or more images ( e.g., 107) or video clips of the post, the text (109) of the post, a set of status indicators (e.g., 111, 113, 115) of the post, and a set of user interface elements (e.g., 117, 119, 121) for operating on the post).  
Clearly, a reasonable interpretation of “automatically assign a default time to the post such as messages, text or image” has been disclosed by Halliday.  Therefore, Halliday meets the claim limitation.


Based on the responses above and the rejection set forth in the final office action mailed 5/12/21, the rejections of claims 21-29 & 31-40 should be sustained.

Respectfully submitted,

Conferees:
Asres, Hermon
/HERMON ASRES/Primary Examiner, Art Unit 2449                                                                                                                                                                                                        

Zarka, David
/DAVID P ZARKA/Primary Examiner, Art Unit 2449                                                                                                                                                                                                        

Thuong Nguyen
/THUONG NGUYEN/Primary Examiner, Art Unit 2449                                                                                                                                                                                                        

Vivek Srivastava
/VIVEK SRIVASTAVA/Supervisory Patent Examiner, Art Unit 2449                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.



    PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov